



EXHIBIT 10.05


BATMAN HOLDINGS, INC.
2015 AMENDED AND RESTATED EQUITY INCENTIVE PLAN
1.DEFINED TERMS
Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.
2.    PURPOSE
The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Stock-based and other incentive
Awards.
3.    ADMINISTRATION
The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
prescribe forms, rules and procedures; and otherwise do all things necessary to
carry out the purposes of the Plan. Determinations of the Administrator made
under the Plan will be conclusive and will bind all parties.
4.    LIMITS ON AWARDS UNDER THE PLAN
(a)    Number of Shares. Shares may be issued under the Plan pursuant to either
Section 4(a)(1) or Section 4(a)(2) as follows:
(1)    General. Subject to Section 4(a)(2), a maximum of 16,817,000 shares of
Stock may be delivered in satisfaction of Awards under the Plan (and all of
which may be delivered upon the exercise of ISOs). The number of shares of Stock
delivered in satisfaction of Awards, for purposes of the preceding sentence,
will be determined net of shares of Stock withheld by the Company in payment of
the exercise price of the Award or in satisfaction of tax withholding
requirements with respect to the Award and, for the avoidance of doubt, without
including any shares of Stock underlying Awards that are settled in cash, that
otherwise expire or become unexercisable without having been exercised, or that
are forfeited to or repurchased by the Company for cash. To the extent
consistent with the requirements of Section 422, to the extent applicable, Stock
issued under awards of an acquired company that are converted, replaced or
adjusted in connection with the acquisition will not reduce the number of shares
available for Awards under the Plan.
(2)    Certain Rollover Options. Reference is made to the Awards specified on
Exhibit B, which represent Stock Options granted in substitution for certain
options granted under the Project Barbour Holdings Corporation 2012 Stock Option
Plan (collectively, the “Rollover




--------------------------------------------------------------------------------





Options”). Shares of Stock subject to the Rollover Options will be in addition
to the shares specified in Section 4(a)(1), but if any Rollover Option expires
unexercised or is satisfied in whole or in part without the issuance of shares,
the shares of Stock previously subject to such Award will not be available for
future grants.
(b)    Type of Shares. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the
Company.
5.    ELIGIBILITY AND PARTICIPATION
The Administrator will select Participants from among those key Employees and
directors of, and consultants and advisors to, the Company and its subsidiaries
who, in the opinion of the Administrator, are in a position to make a
significant contribution to the success of the Company and its subsidiaries.
Eligibility for ISOs is limited to employees of the Company or of a “parent
corporation” or “subsidiary corporation” of the Company as those terms are
defined in Section 424 of the Code. Eligibility for Stock Options other than
ISOs is limited to individuals described in the first sentence of this Section 5
who are providing direct services on the date of grant of the Stock Option to
the Company or to a subsidiary of the Company that would be described in the
first sentence of Treas. Regs. §1.409A-1(b)(5)(iii)(E).
6.    RULES APPLICABLE TO AWARDS
(a)    All Awards.
(1)    Award Provisions. The Administrator will determine the terms of all
Awards, subject to the limitations provided herein. By accepting (or, under such
rules as the Administrator may prescribe, being deemed to have accepted) an
Award, the Participant shall be deemed to have agreed to the terms of the Award
and the Plan. Notwithstanding any provision of this Plan to the contrary, awards
of an acquired company that are converted, replaced or adjusted in connection
with the acquisition may contain terms and conditions that are inconsistent with
the terms and conditions specified herein, as determined by the Administrator.
(2)    Term of Plan. No Awards may be made after the day that immediately
precedes the tenth anniversary of the date of the Plan’s adoption, but
previously granted Awards may continue beyond that date in accordance with their
terms.
(3)    Transferability. Neither ISOs nor, except as the Administrator otherwise
expressly provides in accordance with the second sentence of this Section
6(a)(3), other Awards may be transferred, sold, assigned, pledged, or otherwise
encumbered by the person to whom they are granted, either voluntarily or by
operation of law, other than by will or by the laws of descent and distribution,
and during a Participant’s lifetime ISOs (and, except as the Administrator
otherwise expressly provides in accordance with the second sentence of this
Section 6(a)(3), other Awards requiring exercise) may be exercised only by the
Participant. The Administrator may permit Awards other than ISOs to be
transferred by gift, subject to the terms of the Stockholders Agreement, to the
extent applicable, and such other limitations as the Administrator may impose.
In no event will


-2-    12290/00003/FW/11227346.1

--------------------------------------------------------------------------------





transfer to a person or entity that, directly or indirectly, provides services
or financial or other support to a competitor of the Company be permitted.
(4)    Vesting, etc. The Administrator may determine the time or times at which
an Award will vest or become exercisable and the terms on which an Award
requiring exercise will remain exercisable. Without limiting the foregoing, the
Administrator may at any time accelerate the vesting or exercisability of an
Award, regardless of any adverse or potentially adverse tax or other
consequences resulting from such acceleration. Unless the Administrator
expressly provides otherwise, including in an Award agreement, the following
rules will apply if a Participant’s Employment ceases:
(A)    Immediately upon the cessation of the Participant’s Employment, each
Award requiring exercise that is then held by the Participant or by the
Participant’s permitted transferees, if any, will cease to be exercisable and
will terminate, except to the extent otherwise provided in (B), (C), or (D)
below, and all other Awards that are then held by the Participant or by the
Participant’s permitted transferees, if any, to the extent not already vested
will be forfeited.
(B)    Subject to (C), (D) and (E) below, all Stock Options and SARs held by the
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment, to the extent then
exercisable, will remain exercisable for the lesser of (i) 30 days following the
date of Employment cessation and (ii) the period ending on the latest date on
which such Stock Option or SAR could have been exercised without regard to this
Section 6(a)(4), and will thereupon immediately terminate.
(C)    All Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the cessation of the
Participant’s Employment by reason of the Participant’s death or Disability, to
the extent then exercisable, will remain exercisable for the lesser of (i) the
one-year period ending on the first anniversary of the date of Employment
cessation and (ii) the period ending on the latest date on which such Stock
Option or SAR could have been exercised without regard to this Section 6(a)(4),
and will thereupon immediately terminate.
(D)    All Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the cessation of the
Participant’s Employment by reason of termination of the Participant’s
Employment by the Company other than for the Participant’s death or Disability
or for Cause, to the extent then exercisable, will remain exercisable for the
lesser of (i) the 90 days following the date of Employment cessation and (ii)
the period ending on the latest date on which such Stock Option or SAR could
have been exercised without regard to this Section 6(a)(4), and will thereupon
immediately terminate.
(E)    All Stock Options and SARs (whether or not vested) held by a Participant
or the Participant’s permitted transferees, if any, immediately prior to the
cessation of the Participant’s Employment will immediately terminate upon such
cessation if the Administrator has reasonably determined in good faith that such
cessation of


-3-    12290/00003/FW/11227346.1

--------------------------------------------------------------------------------





Employment has resulted in connection with an act or failure to act constituting
Cause (or such Participant’s Employment could have been terminated for Cause
(without regard to the lapsing of any required notice or cure periods in
connection therewith) at the time such Participant terminated Employment).
(5)    Competing Activity. The Administrator may cancel, rescind, withhold or
otherwise limit or restrict any Award at any time if the Participant is not in
compliance in all material respects with all applicable provisions of the Award
agreement and the Plan, or if the Participant breaches any restrictive covenant
agreement with the Company or its Affiliates.
(6)    Taxes. The delivery, vesting and retention of Stock under an Award are
conditioned upon full satisfaction by the Participant of all tax withholding
requirements (and such other tax obligations, if any, including any social
security contributions, as the Administrator may determine) with respect to the
Award. The Administrator will prescribe such rules for the payment of
withholding or other taxes as it deems necessary. The Administrator may, but
need not, hold back shares of Stock from an Award or permit a Participant to
tender previously owned shares of Stock in satisfaction of its requirements (but
not in excess of the minimum withholding required by law or such greater amount
that would not result in adverse accounting consequences to the Company). The
Administrator may require the Participant to enter into any tax election it
deems necessary in connection with any Award.
(7)    Dividend Equivalents, etc. The Administrator may provide for the payment
of amounts (on terms and subject to conditions established by the Administrator)
in lieu of cash dividends or other cash distributions with respect to Stock
subject to an Award whether or not the holder of such Award is otherwise
entitled to share in the actual dividend or distribution in respect of such
Award. Any entitlement to dividend equivalents or similar entitlements shall be
established and administered either consistent with an exemption from, or in
compliance with, the requirements of Section 409A. In addition, any amounts
payable in respect of Restricted Stock or Restricted Stock Units may be subject
to such limits or restrictions as the Administrator may impose.
(8)    Rights Limited. Nothing in the Plan will be construed as giving any
person the right to continued employment or service with the Company or its
Affiliates, or any rights as a stockholder except as to shares of Stock actually
issued under the Plan.
(9)    Coordination with Other Plans. Awards under the Plan may be granted in
tandem with, or in satisfaction of or substitution for, other Awards under the
Plan or awards made under other compensatory plans or programs of the Company or
its subsidiaries. For example, but without limiting the generality of the
foregoing, awards under other compensatory plans or programs of the Company or
its subsidiaries may be settled in Stock (including, without limitation,
Unrestricted Stock) if the Administrator so determines, in which case the shares
delivered will be treated as awarded under the Plan (and will reduce the number
of shares thereafter available under the Plan in accordance with the rules set
forth in Section 4).
(10)    Section 409A. Each Award may contain such terms as the Administrator
determines, and shall be construed and administered, such that the Award either
(i) qualifies for an exemption from the requirements of Section 409A, or (ii)
satisfies such requirements.


-4-    12290/00003/FW/11227346.1

--------------------------------------------------------------------------------





(11)    Certain Requirements of Corporate Law. Awards shall be granted and
administered consistent with the requirements of applicable law relating to the
issuance of stock and the consideration to be received therefor, and with the
applicable requirements of the stock exchanges or other trading systems on which
the Stock is listed or entered for trading, in each case as determined by the
Administrator.
(12)    Fair Market Value. In determining the fair market value of any share of
Stock under the Plan, the Administrator shall make the determination in good
faith, consistent with the rules of Section 422 and Section 409A to the extent
applicable.
(13)    Stockholders Agreement. Unless otherwise specifically provided in any
agreement evidencing the grant of an Award, all Awards issued under the Plan and
all Stock issued thereunder will be subject to the Stockholders Agreement to the
extent applicable. Other than as specified by the Administrator, no Award will
be granted to a Participant and no Stock will be delivered to a Participant, in
either case, until the Participant has executed the Stockholders Agreement.
(b)    Awards Requiring Exercise.
(1)    Time And Manner Of Exercise. Unless the Administrator expressly provides
otherwise, an Award requiring exercise by the holder will not be deemed to have
been exercised until the Administrator receives a notice of exercise (in form
acceptable to the Administrator), which may be an electronic notice, signed
(including electronic signature in form acceptable to the Administrator) by the
appropriate person and accompanied by any payment required under the Award. If
the Award is exercised by any person other than the Participant, the
Administrator may require satisfactory evidence that the person exercising the
Award has the right to do so.
(2)    Exercise Price. The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise will be 100%
(in the case of an ISO granted to a ten-percent shareholder within the meaning
of subsection (b)(6) of Section 422, 110%) of the fair market value of the Stock
subject to the Award, determined as of the date of grant, or such higher amount
as the Administrator may determine in connection with the grant.
(3)    Payment Of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, payment of the exercise price shall be (i) by cash or
check acceptable to the Administrator, or, (ii) if so permitted by the
Administrator and if legally permissible, (x) by the Administrator’s holding
back shares otherwise deliverable upon exercise having a fair market value equal
to the aggregate exercise price for the portion of the Stock Option being
exercised, (y) through the delivery of unrestricted shares of Stock that have a
fair market value equal to the exercise price, subject to such minimum holding
period requirements, if any, as the Administrator may prescribe or (z) at such
time, if any, as the Stock is publicly traded, through a broker assisted
exercise program acceptable to the Administrator, (iii) by other means
acceptable to the Administrator or (iv) by any combination of the foregoing
forms of payment. No Award requiring exercise or portion thereof may be
exercised unless, at the time of exercise, the fair market value of the shares
of Stock subject to such Award or portion thereof exceeds the exercise price for
the Award or such portion. The


-5-    12290/00003/FW/11227346.1

--------------------------------------------------------------------------------





delivery of shares of Stock as payment of the exercise price under clause (ii)
above may be accomplished either by actual delivery or by constructive delivery
through attestation of ownership, subject to such rules as the Administrator may
prescribe.
(4)    Maximum Term. Awards requiring exercise will have a maximum term not to
exceed ten (10) years from the date of grant (five (5) years from the date of
grant in the case of an ISO granted to a ten-percent shareholder described in
Section 6(b)(2) above).
7.    EFFECT OF CERTAIN TRANSACTIONS
(a)    Mergers, etc. Except as otherwise provided in an Award, the Administrator
shall, in its sole discretion, determine the effect of a Covered Transaction on
Awards, which determination may include, but is not limited to, taking the
following actions:
(1)    Assumption or Substitution. If the Covered Transaction is one in which
there is an acquiring or surviving entity, the Administrator may provide for the
assumption or continuation of some or all outstanding Awards or for the grant of
new awards in substitution therefor by the acquiror or survivor or an affiliate
of the acquiror or survivor.
(2)    Cash-Out of Awards. If the Covered Transaction is one in which holders of
Stock will receive upon consummation a payment (whether cash, non-cash or a
combination of the foregoing), then subject to Section 7(a)(5) below the
Administrator may provide for payment (a “cash-out”), with respect to some or
all Awards or any portion thereof, equal in the case of each affected Award or
portion thereof to the excess, if any, of (A) the fair market value of one share
of Stock (as determined by the Administrator in its reasonable discretion) times
the number of shares of Stock subject to the Award or such portion, over (B) the
aggregate exercise or purchase price, if any, under the Award or such portion
(in the case of an SAR, the aggregate base value above which appreciation is
measured), in each case on such payment terms (which need not be the same as the
terms of payment to holders of Stock) and other terms, and subject to such
conditions, as the Administrator determines; provided, that the Administrator
may not exercise its discretion under this Section 7(a)(2) with respect to an
Award or portion thereof providing for “nonqualified deferred compensation”
subject to Section 409A in a manner that would constitute an extension or
acceleration of, or other change in, payment terms if such change would be
inconsistent with the applicable requirements of Section 409A.
(3)    Acceleration of Certain Awards. If the Covered Transaction (whether or
not there is an acquiring or surviving entity) is one in which there is no
assumption, continuation, substitution or cash-out, then subject to Section
7(a)(5) below the Administrator may provide that each Award requiring exercise
will become fully exercisable, and the delivery of any shares of Stock remaining
deliverable under each outstanding Award of Stock Units (including Restricted
Stock Units and Performance Awards to the extent consisting of Stock Units) will
be accelerated and such shares will be delivered, prior to the Covered
Transaction, in each case on a basis that gives the holder of the Award a
reasonable opportunity, as determined by the Administrator, following exercise
of the Award or the delivery of the shares, as the case may be, to participate
as a stockholder in the Covered Transaction; provided, that to the extent
acceleration pursuant to this Section 7(a)(3) of an Award subject to Section
409A would cause the Award to fail to satisfy the requirements of Section


-6-    12290/00003/FW/11227346.1

--------------------------------------------------------------------------------





409A, the Award may not be accelerated and the Administrator in lieu thereof
shall take such steps as are necessary to ensure that payment of the Award is
made in a medium other than Stock and on terms that as nearly as possible, but
taking into account adjustments required or permitted by this Section 7,
replicate the prior terms of the Award.
(4)    Termination of Awards Upon Consummation of Covered Transaction. Each
Award will terminate upon consummation of the Covered Transaction, other than
the following: (i) Awards assumed pursuant to Section 7(a)(1) above; (ii) Awards
converted pursuant to the proviso in Section 7(a)(3) above into an ongoing right
to receive payment other than in Stock; and (iii) outstanding shares of
Restricted Stock (which will be treated in the same manner as other shares of
Stock, subject to Section 7(a)(5) below).
(5)    Additional Limitations. Any share of Stock and any cash or other property
delivered pursuant to Section 7(a)(2) or Section 7(a)(3) above with respect to
an Award may, in the discretion of the Administrator, contain such restrictions,
if any, as the Administrator deems appropriate to reflect any performance or
other vesting conditions to which the Award was subject and that did not lapse
(and were not satisfied) in connection with the Covered Transaction. For
purposes of the immediately preceding sentence, a cash-out under Section 7(a)(2)
above or the acceleration of exercisability of an Award under Section 7(a)(3)
above shall not, in and of itself, be treated as the lapsing (or satisfaction)
of a performance or other vesting condition. In the case of Restricted Stock
that does not vest in connection with the Covered Transaction, the Administrator
may require that any amounts delivered, exchanged or otherwise paid in respect
of such Stock in connection with the Covered Transaction be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan.
(b)    Changes in and Distributions With Respect to Stock.
(1)    Basic Adjustment Provisions. In the event of a stock dividend, stock
split or combination of shares (including a reverse stock split),
recapitalization or other change in the Company’s capital structure that
constitutes an equity restructuring within the meaning of FASB ASC 718, the
Administrator shall make appropriate adjustments to the maximum number of shares
specified in Section 4(a) that may be delivered under the Plan and shall also
make appropriate adjustments to the number and kind of shares of stock or
securities subject to Awards then outstanding or subsequently granted, any
exercise prices relating to Awards and any other provision of Awards affected by
such change.
(2)    Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(b)(1) above to take into account distributions
to stockholders other than those provided for in Section 7(a) and 7(b)(1), or
any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan and to preserve the
value of Awards made hereunder, having due regard for the qualification of ISOs
under Section 422 and the requirements of Section 409A, where applicable.
(3)    Adjustment upon Extraordinary Cash Dividend. In the event of an
extraordinary cash dividend by the Company, the Administrator, in its sole
discretion, may, in lieu of any of the methods of adjustments set forth above,
determine that the exercise price of outstanding


-7-    12290/00003/FW/11227346.1

--------------------------------------------------------------------------------





Stock Options and SARs may be reduced by an amount equal to the per-share
extraordinary cash dividend amount, provided, however, that the Administrator
may, in its sole discretion, determine that a cash payment shall be made to a
Participant holding a Stock Option or SAR partially or entirely in leu of such a
reduction in exercise price on a per-share cent-for-cent basis.
(4)    Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.
(c)    Certain Transactions. Notwithstanding any of the foregoing, in the event
of a transaction or reorganization that does not result in a Change in Control,
the Board shall negotiate for, in good faith, the assumption, continuation or
cash-out of outstanding Awards or for the grant of new awards in substitution
therefor to the extent that the Company is not the surviving entity following
such transaction or reorganization.
8.    LEGAL CONDITIONS ON DELIVERY OF STOCK
The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or remove any restriction from shares of Stock previously delivered under
the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (ii) all conditions of the Award have been satisfied or
waived. If the sale of Stock has not been registered under the Securities Act,
the Company may require, as a condition to exercise of the Award, such
representations or agreements as counsel for the Company may consider
appropriate to avoid violation of the Securities Act or any applicable state or
foreign securities laws. The Company may require that certificates evidencing
Stock issued under the Plan bear an appropriate legend reflecting any
restriction on transfer applicable to such Stock, and the Company may hold the
certificates pending lapse of the applicable restrictions.
9.    AMENDMENT AND TERMINATION
The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan the Administrator may not, without
the Participant’s consent, alter the terms of an Award so as to affect
materially and adversely the Participant’s rights under the Award, unless the
Administrator expressly reserved the right to do so at the time the Award was
granted. In furtherance of the foregoing, the Administrator may, without
stockholder approval, amend any outstanding Award requiring exercise to provide
an exercise price (or base value, in the case of an SAR) per share that is lower
than the then-current exercise price or base value per share of such outstanding
Award (but not lower than the exercise price or base value at which a new Award
of the same type could be granted on the date of such amendment). The Board may
also, without stockholder approval, cancel any outstanding award (whether or not
granted under the Plan) and grant in substitution therefor new Awards under the
Plan covering the same or a different number of shares of Stock, including,


-8-    12290/00003/FW/11227346.1

--------------------------------------------------------------------------------





in the case of a Award requiring exercise, a new Award having an exercise price
(or base value, in the case of an SAR) per share that is lower than the
then-current exercise price or base value per share of such outstanding Award
(but not lower than the exercise price or base value at which a new Award of the
same type could be granted on the date of such amendment), subject to the
requirements of Section 6(b)(2) above. Any amendments to the Plan will be
conditioned upon stockholder approval only to the extent, if any, such approval
is required by law (including the Code), as determined by the Administrator.
This Plan amends and restates in its entirety the 2015 Equity Incentive Plan
approved and adopted by the Board on October 30, 2015.
10.    OTHER COMPENSATION ARRANGEMENTS
The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to Award a person bonuses or other compensation in addition
to Awards under the Plan.
11.    MISCELLANEOUS
(a)    Waiver of Jury Trial. By accepting an Award under the Plan, each
Participant waives any right to a trial by jury in any action, proceeding or
counterclaim concerning any rights under the Plan and any Award, or under any
amendment, waiver, consent, instrument, document or other agreement delivered or
which in the future may be delivered in connection therewith, and agrees that
any such action, proceedings or counterclaim shall be tried before a court and
not before a jury. By accepting an Award under the Plan, each Participant
certifies that no officer, representative, or attorney of the Company has
represented, expressly or otherwise, that the Company would not, in the event of
any action, proceeding or counterclaim, seek to enforce the foregoing waivers.
(b)    Limitation of Liability. Notwithstanding anything to the contrary in the
Plan, neither the Company, nor any Affiliate, nor the Administrator, nor any
person acting on behalf of the Company, any Affiliate, or the Administrator,
will be liable to any Participant or to the estate or beneficiary of any
Participant or to any other holder of an Award by reason of any acceleration of
income, or any additional tax (including any interest and penalties), asserted
by reason of the failure of an Award to satisfy the requirements of Section 422
or Section 409A or by reason of Section 4999 of the Code, or otherwise asserted
with respect to the Award.
12.    ESTABLISHMENT OF SUB-PLANS
The Board may from time to time establish one or more sub-plans under the Plan
for purposes of satisfying applicable blue sky, securities or tax laws of
various jurisdictions. The Board will establish such sub-plans by adopting
supplements to the Plan setting forth (i) such limitations on the
Administrator’s discretion under the Plan as the Board deems necessary or
desirable and (ii) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board deems necessary or desirable. All
supplements adopted by the Board will be deemed to be part of the Plan, but each
supplement will apply only to Participants within the affected jurisdiction and
the Company will not be required to provide copies of any supplement to
Participants in any jurisdiction that is not affected.
13.    GOVERNING LAW


-9-    12290/00003/FW/11227346.1

--------------------------------------------------------------------------------





(a)    Certain Requirements of Corporate Law. Awards will be granted and
administered consistent with the requirements of applicable laws of the State of
Delaware relating to the issuance of stock and the consideration to be received
therefor.
(b)    Other Matters. Except as otherwise provided by the express terms of an
Award agreement or under a sub-plan described in Section 12 or as provided in
Section 13(a), the provisions of the Plan and of Awards under the Plan and all
claims or disputes arising out of or based upon the Plan or any Award under the
Plan or relating to the subject matter hereof or thereof will be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.
(c)    Jurisdiction. By accepting an Award, each Participant will be deemed to
(a) have submitted irrevocably and unconditionally to the jurisdiction of the
federal and state courts located within the geographic boundaries of the United
States District Court for the District of Delaware for the purpose of any suit,
action or other proceeding arising out of or based upon the Plan or any Award;
(b) agree not to commence any suit, action or other proceeding arising out of or
based upon the Plan or an Award, except in the federal and state courts located
within the geographic boundaries of the United States District Court for the
District of Delaware; and (c) waive, and agree not to assert, by way of motion
as a defense or otherwise, in any such suit, action or proceeding, any claim
that it is not subject personally to the jurisdiction of the above- named courts
that its property is exempt or immune from attachment or execution, that the
suit, action or proceeding is brought in an inconvenient forum, that the venue
of the suit, action or proceeding is improper or that the Plan or an Award or
the subject matter thereof may not be enforced in or by such court.
    


-10-    12290/00003/FW/11227346.1

--------------------------------------------------------------------------------






EXHIBIT A
Definition of Terms
The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:
“Administrator”: The Board, except that the Board may delegate its authority
under the Plan to a committee of the Board (or one or more members of the
Board), in which case references herein to the Board will refer to such
committee (or members of the Board). The Board may delegate (i) to one or more
of its members such of its duties, powers and responsibilities as it may
determine; (ii) to one or more officers of the Company the power to grant rights
or options to the extent permitted by applicable law; and (iii) to such
Employees or other persons as it determines such ministerial tasks as it deems
appropriate. In the event of any delegation described in the preceding sentence,
the term “Administrator” will include the person or persons so delegated to the
extent of such delegation.
“Affiliate”: Any corporation or other entity that would be treated as an
“Affiliate” of the Company under the terms of the Stockholders Agreement.
“Award”: Any or a combination of the following:
(i)Stock Options;
(ii)    SARs;
(iii)    Restricted Stock;
(iv)    Unrestricted Stock;
(v)    Stock Units, including Restricted Stock Units;
(vi)    Performance Awards; or
(vii)    Awards (other than Awards described in (i) through (vi) above) that are
convertible into or otherwise based on Stock.
“Board”: The Board of Directors of the Company.
“Cause”: In the case of any Participant who is party to an employment or
severance- benefit agreement that contains a definition of “Cause,” the
definition set forth in such agreement will apply with respect to such
Participant under the Plan for so long as such agreement is in effect. will
mean, as determined by the Administrator in its reasonable judgment, (i) a
substantial failure of such Participant to perform such Participant’s duties and
responsibilities to the Company or subsidiaries or substantial negligence in the
performance of such duties and responsibilities; (ii) the commission by such
Participant of a felony or of any crime involving moral turpitude; (iii) the
commission by such Participant of theft, fraud, embezzlement, material breach of
trust or any material act of


-11-    12290/00003/FW/11227346.1

--------------------------------------------------------------------------------





dishonesty involving the Company or any of its subsidiaries; (iv) a violation by
such Participant of the code of conduct of the Company or its subsidiaries or of
any other material policy of the Company or its subsidiaries, or of any
statutory or common law duty of loyalty to the Company or its subsidiaries; (v)
material breach of any of the terms of any agreement between the Company or
subsidiaries and such Participant; or (vi) other conduct by such Participant
that could be expected to be harmful to the business, interests or reputation of
the Company. Any termination by the Company or its subsidiaries of such
Participant Employment under clause (i) above, or under clause (iv) in respect
of a breach that is susceptible of cure in the reasonable determination of the
Company, shall require that such Participant shall have failed to cure all
identified deficiencies and curable breaches to the reasonable satisfaction of
the Company within ten (10) business days following written notice from the
Company or its subsidiaries identifying such deficiencies and/or breaches;
provided, that the foregoing notice and cure requirements shall not apply in the
case of any termination by the Company or its subsidiaries for Cause that is
based in whole or in part on clauses (ii), (iii), (iv) or (v), or on clause (vi)
in respect of a breach that in the reasonable determination of the Company is
not susceptible of cure.
“Change in Control”: Any transaction or series of transactions pursuant to which
any person(s) or entity(ies) acquire(s) (i) capital stock of the Company
possessing over 50% of the voting power (other than voting rights accruing only
in the event of a default, breach or event of noncompliance) or the power to
elect a majority of the Board (whether by merger, consolidation, reorganization,
combination, sale or transfer of the Company's capital stock, shareholder or
voting agreement, proxy, power of attorney or otherwise); or (ii) over 50% of
the Company's assets determined on a consolidated basis; provided, that a Change
in Control shall not be deemed to include an equity capital contribution by the
Sponsor or its affiliates that causes it or them, in the aggregate, to possess
more than 50% of the voting power of the Company after such equity capital
contribution if the primary purpose of such equity capital contribution is to
maintain the working capital, net worth or solvency of the Company, to effect a
refinancing of the Company’s debt facility, or to effect the Company’s
acquisition of the capital stock or assets of a third party.
“Closing Date”: May 22, 2015.
“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.
“Company”: Batman Holdings, Inc., a Delaware corporation.
“Compensation Committee”: The compensation committee of the Board.
“Covered Transaction”: Any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company. Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined


-12-    12290/00003/FW/11227346.1

--------------------------------------------------------------------------------





by the Administrator), the Covered Transaction will be deemed to have occurred
upon consummation of the tender offer.
“Disability”: In the case of any Participant who is a party to an employment or
severance-benefit agreement that contains a definition of “Disability,” the
definition set forth in such agreement will apply with respect to such
Participant under the Plan for so long as such agreement is in effect. In the
case of any other Participant, “Disability” will mean a disability that would
entitle a Participant to long-term disability benefits under the Company’s
long-term disability plan to which the Participant participates. Notwithstanding
the foregoing, in any case in which a benefit that constitutes or includes
“nonqualified deferred compensation” subject to Section 409A would be payable by
reason of Disability, the term “Disability” will mean a disability described in
Treas. Regs. Section 1.409A-3(i)(4)(i)(A).
“Employee”: Any person who is employed by the Company or by a subsidiary of the
Company.
“Employment”: A Participant’s employment or other service relationship with the
Company and its subsidiaries. Employment will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to the Company or one of its subsidiaries. If a Participant’s
employment or other service relationship is with a subsidiary and that entity
ceases to be a subsidiary of the Company, the Participant’s Employment will be
deemed to have terminated when the entity ceases to be a subsidiary of the
Company unless the Participant transfers Employment to the Company or one of its
remaining subsidiaries. Notwithstanding the foregoing, in construing the
provisions of any Award relating to the payment of “nonqualified deferred
compensation” (subject to Section 409A) upon a termination or cessation of
Employment, references to termination or cessation of employment, separation
from service, retirement or similar or correlative terms shall be construed to
require a “separation from service” (as that term is defined in Section
1.409A-1(h) of the Treasury Regulations, after giving effect to the presumptions
contained therein) from the Company and from all other corporations and trades
or businesses, if any, that would be treated as a single “service recipient”
with the Company under Section 1.409A-1(h)(3) of the Treasury Regulations. The
Company may, but need not, elect in writing, subject to the applicable
limitations under Section 409A, any of the special elective rules prescribed in
Section 1.409A-1(h) of the Treasury Regulations for purposes of determining
whether a “separation from service” has occurred. Any such written election
shall be deemed a part of the Plan.
“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422. Each Stock Option granted pursuant to the Plan will be
treated as providing by its terms that it is to be a non-incentive Stock Option
unless, as of the date of grant, it is expressly designated as an ISO.
“Participant”: A person who is granted an Award under the Plan.
“Performance Award”: An Award subject to specified criteria, other than the mere
continuation of Employment or the mere passage of time, the satisfaction of
which is a condition for the grant, exercisability, vesting or full enjoyment of
the Award.


-13-    12290/00003/FW/11227346.1

--------------------------------------------------------------------------------





“Plan”: The Batman Holdings, Inc. 2015 Equity Incentive Plan as from time to
time amended and in effect.
“Restricted Stock”: Stock subject to restrictions requiring that it be
redelivered or offered for sale to the Company if specified conditions are not
satisfied.
“Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.
“SAR”: A right entitling the holder upon exercise to receive an amount (payable
in cash or in shares of Stock of equivalent value) equal to the excess of the
fair market value of the shares of Stock subject to the right over the base
value from which appreciation under the SAR is to be measured.
“Section 409A”: Section 409A of the Code.
“Section 422”: Section 422 of the Code.
“Securities Act”: Securities Act of 1933, as amended.
“Sponsor”: Bain Capital Partners, LLC, together with its related investment
funds and any of their respective affiliates.
“Stock”: Common Stock of the Company, par value $0.001 per share.
“Stockholders Agreement”: The Stockholders Agreement dated as of May 22, 2015 by
and among the Company and certain stockholders and Participants, as amended or
modified from time to time.
“Stock Option”: An option entitling the holder to acquire shares of Stock upon
payment of the exercise price.
“Stock Unit”: An unfunded and unsecured promise, denominated in shares of Stock,
to deliver Stock or cash measured by the value of Stock in the future.
“Unrestricted Stock”: Stock not subject to any restrictions under the terms of
the Award.





EXHIBIT B
Rollover Options
Date of Grant of Rollover Option
Shares of Stock Subject to Rollover Option
May 22, 2015
53,333.33
May 22, 2015
22,666.66
May 22, 2015
27,066.20
May 22, 2015
48,335.95
May 22, 2015
7,398.60





-14-    12290/00003/FW/11227346.1